Case: 08-11203 Document: 00511308060 Page: 1 Date Filed: 12/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 1, 2010
                                     No. 08-11203
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BRIAN ANTHONY DAVIS, also known as Stamma,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 3:92-CR-365-29


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Brian Anthony Davis, federal prisoner # 40427-053, appeals pro se from
the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on the crack cocaine amendments to the Sentencing Guidelines.
Davis moves for permission to appeal in forma pauperis (IFP). The district court
has certified that the appeal is not in good faith. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-11203 Document: 00511308060 Page: 2 Date Filed: 12/01/2010

                                  No. 08-11203

      The district court had previously reduced Davis’s sentence from life to 360
months in prison based on Amendment 505.            However, the district court
concluded that Amendment 706 was not applicable to Davis’s case. Davis argues
that Amendment 706 served to reduce his base offense level by two levels and
asserts that the district court erred in concluding that he was not eligible for a
sentence reduction and in not providing an explanation for its decision.
      A district court’s decision whether to reduce a sentence is reviewed for an
abuse of discretion, and its interpretation of the Guidelines is reviewed de novo.
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct.
3462 (2010). A district court may reduce “a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission.” § 3582(c)(2). A reduction is not authorized if the amendment does
not have the effect of lowering the defendant’s guidelines range.        U.S.S.G.
§ 1B1.10(a)(2)(B), p.s.; United States v. Carter, 595 F.3d 575, 578-80 (5th Cir.
2010).
      The denial of Davis’s § 3582 motion was not an abuse of discretion because
the sentencing court is not required to provide its reasons for the denial. See
Evans, 587 F.3d at 673-74. Furthermore, the sentencing court is under no
obligation to reduce the sentence at all. Id. at 673. Additionally, because Davis
was held accountable for sentencing purposes for more than 4.5 kilograms of
crack cocaine, a sentence reduction was not permitted.        See § 2D1.1, Drug
Quantity Table. Davis has failed to show that he will raise a nonfrivolous issue
on appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly,
his motion to proceed IFP is DENIED. Because the appeal is frivolous, it is
DISMISSED. See 5th Cir. R. 42.2.




                                        2